Exhibit 10.2

 

EXECUTION COPY

 

CONSENT MEMORANDUM

 

TO: Akorn, Inc. Lender Group RE: Consent re: Restatement of Financials and
Issuance of Convertible Debt DATE: May 19, 2015    

Reference is hereby made to that certain Loan Agreement, dated as of April 17,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Akorn, Inc., as the Borrower (the “Borrower”),
the other Loan Parties party thereto, the Lenders party thereto from time to
time (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Loan Agreement.

 

The Borrower has informed the Administrative Agent and the Lenders that it will
restate its previously issued financial statements for the annual period ended
December 31, 2014 and the quarterly periods ended June 30, 2014, September 30,
2014 and December 31, 2014 (such financial statements, together with the related
deliveries required pursuant to Sections 5.01(a), 5.01(b) and 5.01(c) of the
Loan Agreement, are collectively referred to herein as the “Specified 2014
Financials”). As a result of such pending restatements (collectively, the
“Restatements”), the Borrower has also informed the Administrative Agent and the
Lenders that it (a) will need an extension under the Loan Agreement in order to
furnish its financial statements (and related deliveries) for the quarterly
period ended March 31, 2015 (such financial statements and related deliveries,
the “2015 Q1 Financials”), the quarterly period ending June 30, 2015 (such
financial statements and related deliveries, the “2015 Q2 Financials”) and the
quarterly period ending September 30, 2015 (such financial statements and
related deliveries, the “2015 Q3 Financials” and, together with the 2015 Q1
Financials and the 2015 Q2 Financials, the “2015 Financials”), in each case, as
currently required by Sections 5.01(b) and 5.01(c) of the Loan Agreement, (b)
will not file with the SEC its Quarterly Report on Form 10-Q (and related
deliveries) for the quarterly period ended March 31, 2015 (such financial
statements and related deliveries, the “2015 Q1 10-Q”) on or before the
applicable deadline established by the SEC with respect to such periodic report
of the Borrower and (c) may not file with the SEC its Quarterly Report on Form
10-Q (and related deliveries) for the quarterly period ending June 30, 2015
(such financial statements and related deliveries, the “2015 Q2 10-Q”) and the
quarterly period ending September 30, 2015 (such financial statements and
related deliveries, the “2015 Q3 10-Q” and, together with the 2015 Q1 10-Q and
the 2015 Q2 10-Q, the “2015 10-Qs”), in each case, on or before the applicable
deadline established by the SEC with respect to such periodic reports of the
Borrower. The Borrower has additionally informed the Administrative Agent and
the Lenders that it may desire to issue from time to time Indebtedness that is
otherwise permitted under Section 6.01 of the Loan Agreement in the form of
senior unsecured or subordinated unsecured debt securities that are convertible
into Equity Interests in the Borrower (or other securities or property following
a merger event or other change of the Equity Interests in the Borrower) (or cash
in lieu of all or any portion of such Equity Interests (or such other securities
or property)) in an amount determined by reference to the market price of such
Equity Interests (or such other securities or property) (such Indebtedness that
is so otherwise permitted and is issued in such form, “Convertible Debt”) and
enter into related derivative overlay transactions (the “Convertible Related
Derivatives”) in respect of Equity Interests in the Borrower (or other
securities or property following a merger event or other change of the Equity
Interests in the Borrower) pursuant to which the Borrower will make and/or
receive one or more payments or deliveries to and/or from one or more
counterparties with respect to the entry into, settlement and/or termination of
such derivative overlay transactions (provided that, the purchase price for such
Convertible Related Derivatives does not exceed the net proceeds received by the
Borrower from the issuance of the Convertible Debt in connection with which the
Borrower entered into such Convertible Related Derivatives) (such debt
securities and related derivatives, collectively, “Convertible Debt and Related
Instruments”).

 

 

 



The Borrower has requested that the Administrative Agent and the Required
Lenders consent to and agree (the “Consent”) that:

 

(a) any Default or Event of Default that may have occurred and is continuing or
may occur, in each case pursuant to clauses (c), (d), (e), (g) and/or (n) of
Article VII of the Loan Agreement or the corresponding provisions of any other
Loan Document, solely and directly as a result of (i) any of the Specified 2014
Financial Statements being incorrect, (ii) the Restatements, (iii) any failure
of the Borrower to file any 2015 10-Q on or before the applicable deadline
established by the SEC with respect to such periodic reports of the Borrower,
(iv) any failure of the Borrower to provide the 2015 Financials and/or any 2015
10-Qs on or before any other applicable deadline and/or (v) any failure of the
Borrower to provide any notice of the foregoing, are each hereby waived;
provided that, the Borrower shall (1) furnish to the Administrative Agent and
the Lenders the restated Specified 2014 Financials by no later than November 13,
2015, (2) provide its 2015 Q1 Financials to the Administrative Agent and the
Lenders by no later than November 13, 2015, (3) provide its 2015 Q2 Financials
to the Administrative Agent and the Lenders by the later of (x) the date the
2015 Q2 Financials are otherwise required to be delivered by pursuant to the
Loan Agreement (without giving effect to this Consent Memorandum) and (y) thirty
(30) days following delivery of its 2015 Q1 Financials and (4) provide its 2015
Q3 Financials to the Administrative Agent and the Lenders by the later of (x)
the date the 2015 Q3 Financials are otherwise required to be delivered by
pursuant to the Loan Agreement (without giving effect to this Consent
Memorandum) and (y) thirty (30) days following delivery of its 2015 Q2
Financials; and

 

(b) (i) the Borrower’s issuance from time to time of Convertible Debt, its entry
from time to time into Convertible Debt and Related Instruments (including any
payments and/or receipts of premiums in connection therewith) and its exercise
of its rights and performance thereof and thereunder (including, without
limitation, its payment of interest and the conversion, exercise, repurchase,
redemption, settlement or early termination or cancellation of (whether in whole
or in part and including by netting or set-off) of any Convertible Debt and
Related Instruments or portions thereof, in each case, whether in cash, Equity
Interests in the Borrower or, following a merger event or other change of the
Equity Interests in the Borrower, other securities or property), are permitted
by Sections 6.01, 6.04, 6.05, 6.07, 6.08 and 6.10 of the Loan Agreement (and for
the avoidance of doubt, the defined term “Equity Interests” is intended to
exclude any Convertible Debt and Related Instruments); (ii) neither (x) any
conversion, or rights of holders to convert, or require any repurchase of, such
debt securities, in each case in accordance with terms of the indenture
applicable to such debt securities nor (y) any cancellation and/or termination,
or satisfaction of any condition precedent therefor, of any Convertible Related
Derivatives, shall constitute an Event of Default under clause (g) of Article
VII of the Loan Agreement and (iii) any obligations under Convertible Related
Derivatives shall not constitute Secured Obligations for purposes of the Loan
Documents;

 

provided that, it is hereby understood and agreed that (1) if the Borrower
fails, by August 14, 2015, to provide the Administrative Agent and the Lenders
with the restated Specified 2014 Financials and the 2015 Q1 Financials, the
Loans shall bear interest at a rate per annum equal to 1.00% plus the rate
otherwise applicable thereto for the period commencing on (and including) August
14, 2015 and ending on (but excluding) November 13, 2015 and (2) if the Borrower
fails to provide the Administrative Agent and the Lenders with the restated
Specified 2014 Financials, the 2015 Q1 Financials, the 2015 Q2 Financials or the
2015 Q3 Financials by the respective deadlines set forth above, clause (a) of
this Consent shall cease to be effective, the Administrative Agent and the
Lenders shall have all the rights and remedies afforded by the Loan Agreement
and the other Loan Documents as if such Consent had never been granted, and an
immediate Event of Default shall be deemed to have occurred under the Loan
Agreement.

 

2

 



Please indicate your Consent, as soon as possible but in no event later than
5:00 p.m. (New York City time) on May 18, 2015, by executing two (2)
counterparts of your attached signature page to this Consent Memorandum and,
upon execution, returning one copy by fax or e-mail to the attention of Mohammed
Shaheen at Latham & Watkins LLP, counsel to the Administrative Agent (fax
number: 312.993.9767; e-mail: mohammed.shaheen@lw.com) and returning two (2)
originals to Mohammed Shaheen at Latham & Watkins LLP, 330 North Wabash Avenue,
Suite 2800, Chicago, Illinois 60611. Please make any necessary corrections or
adjustments to your signature block prior to execution and delivery. This
Consent Memorandum will be effective upon the Administrative Agent’s receipt of
(i) executed signature pages via facsimile or e-mail from the Borrower, the
Administrative Agent and the Required Lenders pursuant to Section 9.02 of the
Loan Agreement and (ii) all fees (including consent fees payable to the Lenders)
and any other amounts due and payable in connection with this Consent
Memorandum, including reasonable and documented out-of-pocket fees and expenses
of counsel for the Administrative Agent.

 

Each reference in the Loan Agreement to “this Loan Agreement,” “this Agreement,”
“hereunder,” “hereof,” “herein,” and words of like import, and each reference in
the other Loan Documents to the Loan Agreement (including, without limitation,
by means of words like “thereunder”, “thereof”, “therein” and words of like
import), shall mean and be a reference to the Loan Agreement after giving effect
to this Consent Memorandum; and this Consent Memorandum and the Loan Agreement
shall be read together and construed as a single instrument. This Consent
Memorandum is a Loan Document. Except as expressly set forth herein, (i) all of
the terms and provisions of the Loan Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed
and (ii) the execution, delivery and effectiveness of this Consent Memorandum
shall not operate as a waiver of any right, power or remedy of the Lenders or
the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

 

All of the terms and provisions of this Consent Memorandum shall bind and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

This Consent Memorandum may be executed by one or more of the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Consent Memorandum by facsimile
or other electronic imaging shall be effective as delivery of a manually
executed counterpart of this Consent Memorandum. This Consent Memorandum shall
be governed by and construed in accordance with the laws of the State of New
York.

 

[Signature Pages Follow]

 

3

 



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By: /s/ William J. Oleferchik                

Name: William J. Oleferchik 

Title: Managing Director

 

 

 

 

 

 



Signature Page to TLB Consent Memorandum

Akorn, Inc.



 

 



  Name of Lender:*                       By _________________________________  
  Name:     Title:               For any Lender requiring a second signature
line:           By _________________________________     Name:     Title:

 

*Signature pages for Required Lenders on file with the Administrative Agent.

 

 

 

 

 

 

Signature Page to TLB Consent Memorandum

Akorn, Inc.

 

 



Acknowledged and Agreed:

 

AKORN, INC.

 

By: /s/ Joe Bonaccorsi________________________________
Name: Joe Bonaccorsi
Title: Secretary

 

 

 

 

 

 

 

 

 

 

Signature Page to TLB Consent Memorandum

Akorn, Inc.